Appellant was convicted of the offense of "giving check or draft when funds insufficient to cover," as denounced by Code 1928, § 4158, as amended by Acts 1931, p. 648.
Appellant, being first convicted in the county court, carried his case by appeal to the circuit court. From his conviction there he brings this appeal, where the refusal of the circuit court to grant his motion to dismiss his case out of that court — and little good we can see it would have done him — is one of the principal rulings upon which he asks a reversal here.
The Attorney General has furnished us with an excellent brief, in which he takes up each ruling against appellant, and demonstrates by the citation of proper authority that no error prevailed. But the matters treated are neither new nor novel; and we cannot see the necessity of doing more than saying that we agree with the conclusions, as to each question apparent, reached by the Attorney General.
The judgment is affirmed.
Affirmed.